Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated October 24, 2007, relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Micron Technology, Inc.’s Annual Report on Form 10-K for the year ended August 30, 2007. /s/ PricewaterhouseCoopers LLP San Jose, California December 21, 2007
